SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
239
KA 10-00023
PRESENT: SCUDDER, P.J., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

WILLIE HALL, DEFENDANT-APPELLANT.


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT.

WILLIE HALL, DEFENDANT-APPELLANT PRO SE.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered October 2, 2009. The judgment
convicted defendant, upon his plea of guilty, of assault in the first
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon a plea
of guilty of assault in the first degree (Penal Law § 120.10 [4]),
defendant contends that his plea was not knowing, voluntary, and
intelligent because it was coerced by Supreme Court. Defendant failed
to move to withdraw his plea or to vacate the judgment of conviction
on that ground and therefore failed to preserve his contention for our
review (see People v Carlisle, 50 AD3d 1451, lv denied 10 NY3d 957).
In any event, defendant’s contention is belied by the record inasmuch
as, during the plea proceeding, defendant denied that he had been
threatened or otherwise influenced against his will into pleading
guilty (see People v Worthy, 46 AD3d 1382, lv denied 10 NY3d 773;
People v Gradia, 28 AD3d 1206, 1206-1207, lv denied 7 NY3d 756).
Furthermore, defendant was not coerced into pleading guilty by virtue
of the fact that the court merely informed him of the range of
sentences that he faced if he proceeded to trial and was convicted
(see People v Boyde, 71 AD3d 1442, 1443, lv denied 15 NY3d 747; People
v Lando, 61 AD3d 1389, lv denied 13 NY3d 746). Also contrary to
defendant’s contention, under the circumstances of this case the court
did not coerce him into pleading guilty by commenting on the
likelihood that defendant would be acquitted of a particular charge or
on the strength of the People’s evidence against him (see generally
People v Hamilton, 45 AD3d 1396, lv denied 10 NY3d 765; People v
Campbell, 236 AD2d 877, 878; People v King, 169 AD2d 480, 481).
                                 -2-                           239
                                                         KA 10-00023

     Defendant failed to preserve for our review his further
contention that he was not properly adjudicated a second violent
felony offender because neither the People nor the court complied with
CPL 400.15 (see People v Myers, 52 AD3d 1229; see also People v Tatum,
39 AD3d 571; see generally People v Bouyea, 64 NY2d 1140, 1142-1143).
In any event, that contention is without merit. The record
establishes that there was “substantial compliance with CPL 400.15 . .
. inasmuch as both defendant and defense counsel ‘received adequate
notice and an opportunity to be heard with respect to the prior
conviction’ ” (Myers, 52 AD3d at 1230; see generally Bouyea, 64 NY2d
at 1142). Finally, contrary to the contention of defendant in his pro
se supplemental brief, the sentence is not unduly harsh or severe.




Entered:   March 25, 2011                      Patricia L. Morgan
                                               Clerk of the Court